Citation Nr: 1147483	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  07-35 964	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The Veteran had active service from March 1972 to July 1974.

These matters come before the Board of Veterans' Appeals (BVA or Board) from November 2005 and November 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

Historically, a rating decision, dated in April 2004, denied the Veteran's original claim for service connection for hepatitis C.  After the April 2004 rating decision had become final, the Veteran filed a request to reopen this claim.  A rating decision, dated in March 2007, found that new and material evidence had not been submitted and did not reopen the claim.  After additional evidence was received, a rating decision, dated in November 2007, reconsidered the service connection for hepatitis C claim, and again denied the claim, finding that new and material evidence had not been submitted.  38 C.F.R. § 3.156(b) (2008).  The Veteran then perfected an appeal from the November 2007 rating decision.  

Regarding the service connection claim for a psychiatric disability, other than PTSD, the Board notes that a rating decision, dated in November 2005, denied the Veteran's original claim for such.  Originally, the RO construed a statement from the Veteran's representative, received in October 2006, as a claim to reopen.  Thereafter, the RO issued a rating decision, dated in March 2007, noting that previous denial of service connection for depressive disorder (now claimed as psychological condition) is confirmed and continued.  Also, a letter sent to the Veteran by RO, dated in June 2008, notified him that he needed to submitted new and material evidence to reopen his claim for service connection for a psychiatric disability because the November 2005 rating decision was final.  See also Supplemental Statement of the Case, dated in July 2008.  In a supplemental statement of the case, issued in November 2008, it was noted that the June 2008 letter's request for new and material evidence was sent in error and that the original denial (in November 2005) of service connection was not final and had been kept open on appeal.  The November 2008 supplemental statement of the case further noted that the July 2008 supplemental statement of the case was also sent in error.  In reviewing this claim for jurisdiction, the Board notes that the Veteran's substantive appeal, received November 14, 2007, was not timely with respect to the November 2005 rating decision.  See 38 C.F.R. § 20.302 (noting that the substantive appeal must be filed within 60 days after mailing of the statement of the case, or within the remainder of the 1 year period from the mailing of notification of the determination being appealed).  Because the Veteran was not properly notified of the finality of the November 2005 rating decision, the Board finds that it would be prejudicial to the Veteran, and any person substituted as the appellant, (because of the erroneous information provided in the November 2008 supplemental statement of the case) to find that a perfected appeal was not before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).  Thus, with resolution of any doubt in favor of the Veteran, the Board finds that the current appeal as to service connection for a psychiatric disability, other than PTSD, stems from the November 2005 rating decision.  38 U.S.C.A. § 5107(b). 

Regarding the issue of entitlement to service connection for PTSD, the November 2005 rating decision also denied service connection including for this issue.  The Veteran was notified of this rating decision via a letter dated November 15, 2005.  A written statement from the Veteran, received in October 2006, can be reasonably construed as a notice of disagreement with regard to the November 2005 rating decision denial of service connection for PTSD.  38 C.F.R. § 20.201 (2011) ("A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.").  Pursuant to a Board remand in May 2009, a statement of the case as to the issue of entitlement to service connection for PTSD was issued in September 2010.  With resolution of doubt in the Veteran's favor, the Board finds that a timely substantive appeal from the Veteran's representative was received as to this issue prior to the Veteran's death.  In this regard, the Board notes that a Report of General Information, dated September 30, 2010, reflecting contact with the Veteran's representative subsequent to the Veteran's death, reduced to writing, provides clarifying information as to the purpose of communication from the representative earlier in September 2010, prior to the Veteran's death, as constituting an intent to serve as a substantive appeal as to the issue of entitlement to service connection for PTSD.  

As noted above, this case was previously before the Board in May 2009 when it was remanded to the RO for due process considerations and additional development of the evidence.  The case is again before the Board for appellate consideration.


FINDING OF FACT

On November 17, 2011, the Board was notified by the Veteran's representative that the appellant died on September [redacted], 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, an appellant's claims do not survive his/her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  In this regard, it is noted that the Board's dismissal of this appeal does not affect the rights of an eligible person who has filed a request, and has been accepted by VA, to be substituted as the appellant for purposes of processing these claims to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  Any such matters for appellate consideration, with an eligible person substituted as the appellant, will be decided by a separate decision of the Board.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


